DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33 are present for examination. Claims 1, 13, 19 and 30 are the independent claims.
Response to Arguments
Applicant's arguments filed on September 25, 2020 have been fully considered but they are not persuasive. 
Applicant argues, in page 9, last paragraph that Floerke does not discloses longitudinally contracting the structure corresponding to the radial expansion. 
In reviewed of Applicant’s specification (e.g. [0035], lines 18-19), it appears that because the structure of electrical conductor 18 is made of braided material that it is enable to function in longitudinally contracting corresponding to the radial expansion . Respectfully, the Examiner finds that since the material of Floerke can also be made of braided material (see [0030], line 8) than it can too functioning in longitudinally contracting corresponding to the radial expansion.
Applicant argues, in page 10, first paragraph, that Floerke does not disclose coating the interior surface of the pipe joint with an electrically insulating, bonding material. And that the material of the electrically insulating is the bonding material.
In reviewed of the Applicant’s above arguments, it appears that the electrical insulating and bonding material encompasses one material. The Examiner finds that Floerke discloses an electrically insulating (see [0030], line 12), bundle material (e.g. the insulating material is bundle in between to separate the wire channel 99 and shield layer 203; [0030], lines 10-12; i.e. the shield layer 203 may be physically separated from the wire channel 99 by, for example, an insulating layer). However, Floerke is silent as to disclose the insulating layer is a bonding material. Varkey (US 2013/0233587) teaches, see claim 8 of Varkey, a bonded insulating layer. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed inventions to incorporate the teaching of Varkey with that of Floerke in order to provide insulating bonding for electrical insulating and bonding mechanical strength between two separate layers of a wired pipe joint.
Applicant appears to argue, in page 10, paragraph 4, regarding claim 30, that Floerke does not disclose wherein the radially expanding comprises pressurizing the inversion liner disposed inside the structure.
Respectfully, the Examiner finds that Floerke discloses the radially compressing and expanding (see Fig. 5) comprises pressurizing the inversion liner (liner of 202 and 201) disposed inside the structure (203).  When applying radially expanding forces, it would have been obvious that the provided material would behave correspondingly longitudinally contracting the electrically conductive material to conform to the interior surface of the pipe joint.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 8-10, 12-15, 18 and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Floerke (US 2014/0291015) in view of Varkey (US 2013/0233587).
Regarding claim 1, Floerke discloses a method for making a wired pipe joint, comprising: forming an electrically conductive material into a structure (203; see Fig. 4) that is radially expandable to conform to an interior of the pipe joint (100a, 100b) substantially without plastic deformation of the electrically conductive material; the structure longitudinally contractible corresponding to radial expansion (i.e. braided material functioning contractible, expanding and compressing); coupling an electrical connector 
Floerke is silent as to disclose the insulating layer is a bonding material. However, Varkey teaches, see claim 8 of Varkey, a bonded insulating layer. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed inventions to incorporate the teaching of Varkey with that of Floerke in order to provide insulating bonding for electrical insulating and bonding mechanical strength between two separate layers in manufacturing a wired pipe joint and when applying radially expanding forces, the provided material would be correspondingly longitudinally contracting the electrically conductive material to conform to the interior surface of the pipe joint.
Regarding claim 2, Floerke discloses the method of claim 1 further comprising curing the electrically insulating (see [0030], line 12), bonding material (i.e. the insulating material is bonding together with the wire channel 99 and shield layer 203 as discloses in [0030], lines 10-12).
Regarding claim 4, Floerke discloses the method of claim 1 wherein the electrically conductive material (203) is formed into a braided tube (see [0030]).
Regarding claim 5, Floerke discloses the method of claim 1 wherein a length of the electrical conductor assembly is selected such that after radial expansion, the length is such that the electrical connector at each end of the electrically conductive material is disposed in a corresponding feature formed into the interior of a tool joint at each end of the pipe joint (see Fig. 5).
Regarding claim 8, Floerke discloses the method of claim 1 wherein the electrical connector on a pin end of the pipe joint comprises a female electrical connector and the electrical connector on a box end of the pipe joint comprises a male electrical connector (see Figs. 1 and 2).
Regarding claim 9, Floerke discloses the method of claim 8 wherein the male electrical connector comprises a radially biased contact to radially engage an interior surface of the female electrical connector in an adjacent pipe joint.
Regarding claim 10, Floerke discloses the method of claim 8 wherein the male electrical connector comprises an axially biased contact to axially engage a longitudinal end of the female electrical connector (see Fig. 1 and 2).
Regarding claim 12, Floerke discloses the method of claim 1 wherein the electrical conductor is shaped such that when attached to the interior of the pipe joint, the electrical conductor is below its elastic limit when the pipe joint undergoes maximum permissible bending, torsional or longitudinal strain (see Fig. 4 and 5; compressing and expanding).
Regarding claim 13, Floerke similarly discloses a method for making a wired pipe joint, comprising: forming an electrically conductive material (203; see Fig. 4) into a structure that is radially expandable to conform to an interior of the pipe joint substantially without plastic deformation of the electrically conductive material, the structure longitudinally contractible corresponding to radial expansion (i.e. braided material functioning contractible, expanding and compressing); coating an interior surface of the pipe joint with an electrically insulating (see [0030], line 12), bonding material (i.e. the insulating material is bonding together with the wire channel 99 and shield layer 203 as discloses in [0030], lines 10-12); inserting the structure (203) into the pipe joint (see Fig. 4); attaching an electrical connector to one longitudinal end of the electrically conductive material; seating the electrical connector in a feature formed therefor in the interior surface of the pipe joint (see Fig. 5); radially compressing and corresponding longitudinally expanding the electrically conductive material to conform to the interior surface of the pipe joint due to applied forces F (see Fig. 4 and 5); coupling an electrical connector to the other longitudinal end of the electrically conductive material (see Figs. 1 and 2); and seating the electrical connector on the other longitudinal end in a feature formed therefor on the interior surface of the pipe joint, and thus when applying radially expanding forces, the provided material would be correspondingly longitudinally contracting the electrically conductive material to conform to the interior surface of the pipe joint.

Regarding claim 14, Floerke discloses the method of claim 13 further comprising curing the electrically insulating, bonding material (i.e. the insulating material is bonding together with the wire channel 99 and shield layer 203 as discloses in [0030], lines 10-12).
Regarding claim 15, Floerke discloses the method of claim 13 wherein the radially expanding the electrically conductive material comprises pressurizing an inversion liner inside the electrically conductive material after insertion thereof into the pipe joint (see Fig. 4).
Regarding claim 18, Floerke discloses the method of claim 13 wherein the electrical conductor is shaped such that when attached to the interior of the pipe joint, the electrical conductor is below its elastic limit when the pipe joint undergoes maximum permissible bending, torsional or longitudinal strain (see Fig. 4).
Regarding claim 30, Floerke discloses a method for making a wired pipe joint, comprising: forming an electrically conductive material (203; see Fig. 4) into a structure that is radially expandable to conform to an interior of the pipe joint substantially without plastic deformation of the electrically conductive material; inserting the electrically conductive material into the pipe joint; and radially expanding the electrically conductive material to conform to an interior surface of the pipe joint, wherein the radially expanding (see Fig. 5) comprises pressurizing the inversion liner (e.g. liner of 202 and 201) disposed inside the structure (203).
Regarding claim 31, Floerke discloses the method of claim 30 further comprising coating the interior surface of the pipe joint with electrically insulating material prior to inserting the electrically conductive material (see [0030], line 12).
Regarding claim 32, Floerke discloses the method of claim 31 wherein the electrically insulating material comprises capacity to bond to the electrically conductive material while maintaining electrical insulation from the interior of the pipe joint (see [0030]).
Regarding claim 33, Floerke discloses the method of claim 30 wherein the electrical conductor is shaped such that when attached to the interior of the pipe joint, the electrical conductor is below its elastic limit when the pipe joint undergoes maximum permissible bending, torsional or longitudinal strain (see Figs. 4 and 5).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Floerke and Varkey in view of Romer (2017/0110220).
 Regarding claim 3, Floerke and Varkey are silent as to disclose “helically wound”. However, Romer teaches, in [0100] a conductive material that is helically wound. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Romer with that of Floerke and Varkey in order to provide a compact secure encasing of an internal insulating and core conductor.
Allowable Subject Matter
Claims 19-29 are allowed.
Claims 6, 7, 11, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAYING KUE/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729